Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the application filed on 10/27/2021. 
Priority 
Acknowledgment is made of applicant's claim for prior continuation of the prior of Application No. 14/664,781 filed 03/20/2015.   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

All claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
All claims are directed to a method, product or system  which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent Method Claim 1 (herein called the Primary Independent Claim) as the claim that represents the claimed invention for analysis and is similar to independent Storage Medium Product Claim 17 and a Server System Claim 17 (herein called Additional Independent Claims).  Claim 1 recites the limitations of : 
“receiving, by the server and via an application executing on a device of a user associated with an item, information indicating a transfer of the item to a first peer user of the two or more peer users 

transmitting, by the server, item information about the item to a first instance of a peer user transfer application executing on a device of the first peer user, wherein the peer user transfer application is provided by the transfer service provider 
receiving, by the server, a request from the first instance of the peer user transfer application to transfer the item from the first peer user to a second peer user of the two or more peer users, wherein the second peer user is identified via a contact list of the first peer user or a determination of proximity, as determined by short-range wireless technology, between the device of the first peer user and a device of the second peer user; based at least in part on receiving the request from the first instance of the peer user transfer application, 
transmitting, via an electronic message and to the device of the second peer user, a request to authorize the transfer of the item;  
receiving, by the server and from the device of the second peer user, a response authorizing the transfer 
transmitting, by the server, a confirmation of the transfer of the item to the device of the first peer user; and 
transmitting, by the server, the item information about the item to a second instance of the peer user transfer application executing on the device of the second peer user.”
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as “Certain Methods of Organizing Human Activity”.  Specifically: “transmitting, the item information about the item to a second instance of the peer user” recites a 
The limitations of " by the server and via an application executing on a device of a user associated with an item” in the Primary Independent Claim is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. The Additional Independent Claims are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “via an electronic message and to the device of the second peer user”  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, all the independent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an 
Dependent claims further define the abstract idea that is present in their respective independent claims, and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, all the claims are not patent-eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

s below are rejected under 35 U.S.C. 103(a) as being unpatentable over Argue et al (US PG Pub# 2014/0156517, hereinafter Argue) in view of Luk et al (US PG Pub# 2016/0148164, hereinafter Luk).
 Re claim 1 & 17 7 19: Argue discloses: 
A method, performed by a server of a transfer service provider, for performing a context-aware transfer of an item between two or more peer users, comprising (Argue: Figs 5 & Paragraph:[18]; [20]; [55];);
A server of a transfer service provider comprising: one or more processors; and one or more computer-readable non-transitory storage media coupled to one or more of the processors and comprising instructions operable when executed by one or more of the processors to cause the server to perform operations for performing a context-aware transfer of an item between two or more peer users, the operations comprising (Argue: Figs 4 & Paragraph:[18]; [20]; [55];);
A server of a transfer service provider comprising: one or more processors; and one or more computer-readable non-transitory storage media coupled to one or more of the processors and comprising instructions operable when executed by one or more of the processors to cause the server to perform operations for performing a context-aware transfer of an item between two or more peer users, the operations comprising: (Argue: Figs 4 & Paragraph:[18]; [20]; [55];)
receiving, by the server and via an application executing on a device of a user associated with an item, information indicating a transfer of the item to a first peer user of the two or more peer users (Argue: Figs 4 & Paragraph:[18]; [20]; [55];);
(Argue: Figure 4 item 68A & Paragraph: [46]; [49]; [55]; [68]);
transmitting, by the server, item information about the item to a first instance of a peer user transfer application executing on a device of the first peer user, wherein the peer user transfer application is provided by the transfer service provider (Argue: Figure 4 item 68A & Paragraph [50]-[55]),
receiving, by the server, a request from the first instance of the peer user transfer application to transfer the item from the first peer user to a second peer user of the two or more peer users, wherein the second peer user is identified via a contact list of the first peer user or a determination of proximity, as determined by short-range wireless technology, between the device of the first peer user and a device of the second peer user; based at least in part on receiving the request from the first instance of the peer user transfer application, (Argue: [65]-[66], detects mobile devices + Fig 5, item 104) 
transmitting, via an electronic message and to the device of the second peer user, a request to authorize the transfer of the item;  (Argue: Fig 5, item 104; Fig 7, item 140 + [40]; [73]).
receiving, by the server and from the device of the second peer user, a response authorizing the transfer (Argue: Fig 7, item 140);
transmitting, by the server, a confirmation of the transfer of the item to the device of the first peer user; and (Argue: [40]; [73]).
(Argue: [40]; [73]).

While examiner believes, Argue teaches the features of applicant, should the limitations be argued and for the sake of compact prosecution additional reference, Luk additionally teaches the limitations of the applicant. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Argue by adapting any features of Luk in particular the peer user in predefined range 
It is clear that one would be motivated to combine prior art elements according to know methods to yield predictable results. Specifically both Argue and Luk both relate to same subject area of peer payments in a predefined range. Luk specifically has: 
receiving, by the server, a request from the first instance of the peer user transfer application to transfer the item from the first peer user to a second peer user of the two or more peer users, wherein the second peer user is identified via a contact list of the first peer user or a determination of proximity, as determined by short-range wireless technology, between the device of the first peer user and a device of the second peer user; based at least in part on receiving the request from the first instance of the peer user transfer application Luk: [12], Bluetooth comprises a predefined range);
Re claim 2 & 18 & 20: see claim 1 + 
wherein the information indicating a transfer of the item to a first peer user of the two or more peer users is received from the application executing on the Active 68126473.1ATTORNEY DOCKETPATENT APPLICATION084367.0297SQ-0409-US2-CJP133 of 39device of the user (Argue: [52]; [54] [55]);
Re claim 3: see claim 1 + 
wherein the second peer user is identified via the determination of proximity between the device of the first peer user and the device of the second peer user by: causing the first instance of the peer user transfer application to detect one or more devices within a pre-defined range of the device of the first peer user using a communication protocol of the short-range wireless technology; receiving identifying information associated with the detected one or more devices from the first instance of the peer user transfer application; and identifying, based at least in part on the identifying information, the second peer user from one or more peer users of the detected one or more devices.  (Argue: [65]-[66], detects mobile devices + Fig 5, item 104 + Luk: [12])
Re claim 4: see claim 1 + 
further comprising: causing the identifying information associated with the detected one or more devices to be displayed by the first instance of the peer user transfer application; and receiving a selection corresponding to the second peer user. (Argue: [65]-[66], detects mobile devices + Fig 5, item 104 + Luk: [12])
Re claim 5: see claim 1 + 
further comprising identifying the second peer user from the one or more peer users of the detected one or more devices based further on the identifying information for the second (Argue: [65]-[66], detects mobile devices + Fig 5, item 104 + Luk: [12])
Re claim 6: see claim 1 + 
wherein the contact list of the first peer user is stored in a local storage of the device of the first peer user. (Argue: [65]-[66], detects mobile devices + Fig 5, item 104 + Luk: [12])
Re claim 7: see claim 1 + 
further comprising receiving the request from the first instance of the peer user transfer application to transfer the item from the first peer user to the second peer user of the two or more peer users: causing identifying information associated with one or more peer users and retrieved from the contact list of the first peer user to be displayed by the first instance of the peer user transfer application; and Active 68126473.1ATTORNEY DOCKETPATENT APPLICATION 084367.0297SQ-0409-US2-CJP1 34 of 39 receiving a selection corresponding to the second peer user.  (Argue: [65]-[66], detects mobile devices + Fig 5, item 104 + Luk: [12])
Re claim 8: see claim 1 + 
wherein the second user is further identified based on identifying one or more accounts with the transfer service provider that have a pre-existing relationship with the account of the first peer user. (Argue: [65]-[66])
Re claim 9: see claim 1 + 
further comprising transmitting, by the server and to the device of the user associated with the item, a notification of the transfer of the item from the first peer user to the second peer user.  (Argue: [49]+ Luk: [11] [53])
Re claim 10: see claim 1 + 
(Argue: [40]; [73]).
Re claim 11: see claim 1 + 
wherein a distance of the device of the first peer user and the device of the second peer user to the device of the user associated with the item exceeds a threshold distance from the device of the user associated with the item when the server receives the request from the first instance of the peer user transfer application to transfer the item from the first peer user to the second peer user.  (Argue: [65]-[66], detects mobile devices + Fig 5, item 104 + Luk: [12])
Re claim 12: see claim 1 + 
wherein: the request from the first instance of the peer user transfer application to transfer the item from the first peer user to the second peer user is further a request to transfer the item to a third peer user; and wherein the method further comprises, based at least in part on receiving the request from the first instance of the peer user transfer application, transmitting, via an electronic message and to the device of the second peer user and to a device of the third peer user, a request to authorize the transfer of the item to the second peer user and the third peer user. (Argue:[33] [65]-[66])
Re claim 13: see claim 1 + 
wherein: Active 68126473.1ATTORNEY DOCKETPATENT APPLICATION 084367.0297SQ-0409-US2-CJP1 35 of 39 receiving the response authorizing the transfer further comprises receiving, by the server and from the device of the second peer user and the device of the third peer user, at least one electronic message indicating a first portion of a value of the item to be transferred from an account of the second peer user to the account of the first peer user and a second (Argue:[33] [65]-[66])
Re claim 14: see claim 1 +
further comprising causing, by the server, a transfer of an amount corresponding to a value of the item from an account of the second peer user to the account of the first peer user, wherein the account of the second peer user is registered with the transfer service provider.  (Argue:[33] [65]-[66])
Re claim 15: see claims above +
further comprising, prior to causing the transfer of the amount corresponding to the value of the item from the account of the second peer user to the account of the first peer user: determining, by the server, that the second peer user is not associated with an account registered with the transfer service provider based on accessing a data store comprising user information associated with users of the transfer service provider; and sending, by the server and to the device of the second peer user, a request to register the account of the second peer user with the transfer service provider to facilitate the transfer of the value of the item from the account of the second peer user to the account of the first peer user. (Argue: Fig 5, item 104; Fig 7, item 140 + [40]; [73]).
Re claim 16: see claims above +
further comprising, prior to causing the transfer of the amount corresponding to the value of the item from the account of the second peer user to the account of the first peer user: Active 68126473.1ATTORNEY DOCKETPATENT APPLICATION 084367.0297SQ-0409-US2-CJP1 36 of 39 transmitting, by the server and to the device of the user associated with the item, a request to authorize the transfer of the item; and receiving, by the server and from the device of the user associated with the item, a response authorizing the transfer.  (Argue: Fig 5, item 104; Fig 7, item 140 + [40]; [73]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Finch., U.S. Patent No 7,958,050, discloses  a payment account monitoring system 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Apple whose telephone number is (571)272-5588.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on (571) 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KIRSTEN S APPLE/Primary Examiner, Art Unit 3698